I agree with the majority's rationale in overruling appellant's first assignment of error and affirming the granting of summary judgment by the trial court based on appellant's claims being time barred pursuant to the statute of limitations set forth in R.C. 4113.52. Because this conclusion is dispositive of the first assignment of error, I do not join in the balance of the discussion by the majority regarding this assignment as the question discussed is rendered moot. I concur in the rationale and holding by the majority as to the second assignment of error.